J-A12005-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MELVIN W. SMITH BUILDING                   :   IN THE SUPERIOR COURT OF
    SYSTEMS, LLC                               :        PENNSYLVANIA
                                               :
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :   No. 1158 WDA 2021
    BEDFORD COUNTY HUMANE                      :
    SOCIETY

              Appeal from the Order Entered September 3, 2021
    In the Court of Common Pleas of Bedford County Civil Division at No(s):
                                 1030-2018


BEFORE: MURRAY, J., McCAFFERY, J., and COLINS, J.*
                                         FILED: AUGUST 17, 2022

CONCURRING/DISSENTING MEMORANDUM STATEMENT BY McCAFFERY, J.:

        I agree with the Majority’s conclusion that: (1) the trial court erred in

finding Mr. Smith’s personal tax returns were discoverable; and (2) the court

did not err in permitting discovery of Appellant’s business tax returns and

documentation concerning work performed at specific time periods relating to

the third through fifth draws. See Majority at 8-9, 13-15.

        However, I disagree with the Majority that Appellant’s IRS forms (the

W-2 and 1099 forms for payment to third parties relating to the project) and

documents regarding past labor costs and accountings are discoverable. See

Majority at 10-13. As the Majority noted, this case involved allegations of

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A12005-22


breach of contract, unjust enrichment, and conversion.        Id. at 1.   These

specific documents are not relevant to proving any of the elements of a

contractual agreement (offer, acceptance, consideration)1 or a breach of

contract cause of action (existence of a contract, breach of a contract, and

resulting damages).2        Rather, they are germane to Appellant’s purported

motive for the breach, and therefore, they are irrelevant to the matter before

us. Permitting discovery of these documents is nothing more than a fishing

expedition for information that is not at issue in a breach of contract case.

       Accordingly, I concur, in part, and dissent, in part, with respect to the

Majority’s decision.




____________________________________________


1   Dorsey v. Redman, 96 A.3d 332, 337 (Pa. 2014).

2Meyer, Darragh, Buckler, Bebenek & Eck, P.L.L.C. v. Law Firm of
Malone Middleman, P.C., 137 A.3d 1247, 1258 (Pa. 2016).


                                           -2-